               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                            4:18CR3056

    vs.
                                                        ORDER
COREY J. HAYES,

                Defendant.



    IT IS ORDERED:

    1)    Defendant’s motion for modification of curfew, (Filing No. 20), is
          granted.

    2)    Defendant must be home by 10:30 each evening, or as directed by
          the supervising officer.

    3)    All other conditions of pretrial release are unchanged and remain in
          effect.



    October 5, 2018.


                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
